STATE OF VERMONT
                SUPERIOR COURT - ENVIRONMENTAL DIVISION

                                              }
In re Quesnel Waiver Appeal                   }             Docket No 150-10-110 Vtec
   (After Remand)                             }




                                V.R.C.P 58 Judgment Order
      For the reasons detailed in the Decision on the Merits that accompanies this
Judgment Order, we conclude that Randall and Jean Quesnel, the owners of property at

34 Creek Road in the Town of Salisbury, Vermont, are entitled to a waiver of the front
yard setback pursuant to Section 3.7 of the Town of Salisbury Unified Development
Regulations. The grant of this waiver authorizes a small porch on the front of the
Quesnels’ rebuilt, pre-existing, non-conforming, residential house to encroach farther
into the front yard setback than their house presently does.
      This completes the current proceedings before this Court.


      Done at Berlin, Vermont this 2nd day of July, 2012.




                                                     Thomas G. Walsh,
                                                     Environmental Judge




                                              1